El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
En la Corte de Distrito de Ponce se presentó en 7 de diciembre de 1910 nna acusación contra José Silva por haber ofrecido en venta como pura, leche que estaba adulterada. El juicio se celebró en 21 de enero de 1911, y fue declarado culpable del delito que se le imputaba y condenado a sufrir trein-ta días de cárcel y las costas. Dos son los fundamentos de la apelación, a saber: que las pruebas son insuficientes para fun-dar en ellas un veredicto de culpabilidad, y que la sentencia es .contraria a la prueba.
Dos de los Policías que sospechaban que José Silva vendía leche sin licencia se pusieron en observación. Declaran estos policías que vieron a varias personas saliendo del depósito del acusado con cacharros y examinaron el cacharro de un muchacho el cual contenía leche; que también consiguieron según éstos refieren, que'un hombre fuera a comprar dos centavos de leche con la que ellos se quedaron. Declaran tam-bién que fueron a la tienda después, cogieron parte de la leche y tomaron tres muestras de la misma, dejando una de dichas muestras al acusado, conservando ellos una, y la otra entre-gándosela al inspector de sanidad.
Se ha admitido que la leche estaba adulterada. Alega el apelante, entre otras cosas, que gran parte de las declaracio-nes de los policías son de referencia. No se formuló objeción alguna en la corte inferior por ese fundamente. Cuando un *609acusado permite la presentación de una prueba que pudiera ser excluida si se hiciera la debida objeción, no puede permi-tírsele qpe objete dicha prueba por primera vez en el tribunal de apelación. (Falero v. Falero, sentencia de 19 de febrero, de 1909.) Por ejemplo, ambas partes pueden estar conformes en que se presente cierta prueba con el fin de evitar el tener que citar a algunos testigos. Si la prueba que pueda obje-tarse es de carácter probatorio, surtirá su efecto contra el acusado si este no hubiere formulado objeción contra la mis-ma. Si no se presenta ninguna objeción, el que sea la declara-ción de referencia afecta únicamente al peso de la prueba. Se presume que cuando un caso se celebra ante la corte, la ad-misión de prueba indebida no afecta al resultado del mismo. (Belber v. Calvo, sentencia de 19 de mayo, de 1910.) El ape-lante presentó prueba tendente a mostrar que la leche que últimamente le fue tomada no se ofrecía en venta y que era para su propio consumo. Ante el hecho de que el acusado era dueño de un establecimiento en que se vendía leche y se veía salir a la gente de allí con jarros en los que generalmente se lleva leche y habiéndose examinado uno de estos cacharros, y habiéndose luego encontrado leche adulterada en su estable-cimiento, todos estos hechos demuestran prima facie la culpa-bilidad del acusado. La corte no estaba obligada a dar -cré-dito a la manifestación del apelante de que la leche era para su uso propio. Hemos estado discutiendo la cuestión referen-te a la suficiencia de la prueba, pero también la cuestión sobre conflicto de prueba está envuelta en la discusión. Alegó ade-más el apelante, entre otras cosas, que el hombre a quien la policía comisionó para buscar los dos centavos de leche, mani-festó que la había- conseguido en otro sitio. Hubo bastante prueba tanto de referencia como de otra clase, que permitiera a la corte no dar crédito a esta declaración. Sin embargo, se presentó prueba independiente según hemos dicho, con la que se trataba de mostrar que el apelante tenía leche adulte-rada en su establecimiento y la ofrecía en venta.
*610No encontramos en los antos ningún error y debe confir-marse la sentencia.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, del Toro y Aldrey.